Opinion by
White, J.
§ 347. One day’s notice of motion for new trial in justice’s court. By sec. 17, p. 162, Acts 1876, one day’s notice of an application for new trial must be given the opposite party, his agent or attorney.
§ 348. Appeal bond, condition of. Where the condition of an appeal bond was that “the said G. W. Grigsby prosecute his appeal to effect, or will pay or satisfy the judgment against the that may be obligators on the bond,” held, that the condition is without sense or meaning. The conditions of such bonds are prescribed by the statute, which must be complied with. [Acts 15th Leg. p. 163, § 21; King v. Hopkins, 42 Tex. 48.]
Reversed and remanded.